            Case 1:21-cv-00229-TJM-CFH Document 1-1 Filed 02/26/21 Page 1 of 2




BNYNDC-5438253      $402.00                                                      CFH
                                                           TJM
                                  Case No. 1:21-cv-229
      Case 1:21-cv-00229-TJM-CFH Document 1-1 Filed 02/26/21 Page 2 of 2




                        Motherway v. Beech-Nut Nutrition Company
                                   Plaintiff’s Counsel

THE SULTZER LAW GROUP P.C.
Jason P. Sultzer
Joseph Lipari
Daniel Markowitz
Mindy Dolgoff
85 Civic Center Plaza, Suite 200
Poughkeepsie, New York 12601
Telephone: (845) 483-7100
Facsimile: (888) 749-7747

REESE LLP
Michael R. Reese
Sue J. Nam
Carlos F. Ramirez
100 West 93rd Street, 16th Floor
New York, New York 10025
Telephone: (212) 643-0500
Facsimile: (212) 253-4272

DREYER BOYAJIAN LLP
James R. Peluso
75 Columbia Street
Albany, New York 12210
Telephone: (518) 463-7784
Facsimile: (518) 463-4039
